Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0050] contains an error that is repeated in claims 2 and 4; the second sentence should state that “the number of heating wires between the first bus bar 31 and the third bus bar 33, the number... between the third bus bar 33 and the second bus bar 32, and the number... between the second bus bar 32 and the fourth bus bar 34 are all the same.”
Appropriate correction is required.
The examiner politely requests that Applicant carefully review the specification for analogous errors in the discussion of other embodiments.
Claim Rejections - 35 USC § 112
Claims 2-6, 11 and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The last three lines of claim 2 should read “the serial pattern of sequentially connecting the first bus bar, the third bus bar, the second bus bar, and the fourth bus bar.”
	Claim 4 should be corrected as indicated in the objection to the specification, paragraph [0050], above.
	Claim 6, at lines 1-3, recites “the first bus bar and the second bus bar are spaced apart from each other by a threshold value or more” (exr’s emphasis), which is Claims 11 and 17 are likewise indefinite.
	Claim 18 recites “heating wires... spaced apart... by a threshold value, which is indefinite because, although the specification gives an example of 30 mm, this exemplary minimum “threshold” remains but one possible limit of an “open-ended” range of values (ibid).  Claim 19 is likewise indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 2002-264780 A to Ueno et al (Ueno).
Referring to Figure 2 and the Abstract, Ueno discloses a “heating wire apparatus for a vehicle safety glass” exactly as recited in claims 1-6 (interpreting claims 2 and 4 as corrected; see 112(b) rejections above). Also see attached partial translation of Ueno.
	Referring to Figure 6 and the Abstract, Ueno discloses a “heating wire apparatus for a vehicle safety glass” exactly as recited in claims 13-19.
Claim Rejections - 35 USC § 103
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of US PGPub. 2019/0193530 to Chiba et al (Chiba).

Chiba discloses, at Figure 7 and ¶¶ [0133] - [0136], bus bars 312, 313 placed along a single (lower) side 12 of a safety glass portion, while retaining the same bus bar connections, the heating wires following nested arcuate paths. It would have been obvious to thus modify the opposed bus bar heater configuration of Ueno (Fig. 2) since Chiba shows it to be best for regions of a side window that would otherwise obscure the side-view mirror (¶ [0133]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/17/21